Case 2:17-cr-20186-SJM-RSW ECF No. 23, PageID.98 Filed 02/18/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                                 Case No. 2:17-cr-20186
                    Plaintiff,
                                                 HONORABLE STEPHEN J. MURPHY, III
 v.


 DENNIS LEE DAVIS,

                    Defendant.
                                         /

                      OPINION AND ORDER
         DENYING MOTION FOR COMPASSIONATE RELEASE [20]

      Defendant Dennis Lee Davis recently moved for compassionate release. ECF

20. The Court ordered the Government to respond, ECF 21, and it did, ECF 22.

      Under the First Step Act's compassionate release provision, the Court may

modify Defendant's sentence only if: (1) he has exhausted all administrative

remedies, or (2) thirty days have passed since the warden received Defendant's

request for the Bureau of Prisons to bring a motion on his behalf. 18 U.S.C.

§ 3582(c)(1)(A). The exhaustion condition is "mandatory." United States v. Alam, 960

F.3d 831, 833–34 (6th Cir. 2020) (alteration in original) (quoting 18 U.S.C.

§ 3582(c)(1)(A)). Plus, it is Defendant's burden to establish that he has exhausted all

his administrative remedies. See United States v. Pena-Lora, No. 15-20695, 2020 WL

3886384, at *1 (E.D. Mich. July 9, 2020) (citation omitted).

      In the motion for compassionate release, Defendant explained that he did not

need to exhaust his administrative remedies because the Court should create an

                                             1
Case 2:17-cr-20186-SJM-RSW ECF No. 23, PageID.99 Filed 02/18/21 Page 2 of 2




exception under "such extraordinary and life threatening circumstances[.]" ECF 20,

PgID 89. To support that claim, Defendant cited a case from the Southern District of

New York. Id. But in the Sixth Circuit, exhaustion is "mandatory[,]" Alam, 960 F.3d

at 833–34, and that holding is binding, Wright v. Spaulding, 939 F.3d 695, 700 (6th

Cir. 2019). Because Defendant admitted that he had failed to exhaust his

administrative remedies, the Court will deny the motion for compassionate release

without prejudice. Defendant may refile the motion after he has satisfied either

condition of § 3582(c)(1)(A).

      WHEREFORE, it is hereby ORDERED that the motion for compassionate

release [20] is DENIED WITHOUT PREJUDICE.

      SO ORDERED.

                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: February 18, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 18, 2021, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         2
